UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7431



ALBERT LEGARE,

                                             Petitioner - Appellant,

          versus


COLIE L. RUSHTON, Warden; STATE OF SOUTH CARO-
LINA; CHARLES MOLONY CONDON, Attorney General
of the State of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Margaret B. Seymour, District Judge.
(CA-99-289-2-24-AJ)


Submitted:   March 30, 2001                 Decided:   April 24, 2001


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harry Leslie Devoe, Jr., New Zion, South Carolina, for Appellant.
Donald John Zelenka, Chief Deputy Attorney General, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Albert Legare seeks to appeal the district court’s order de-

nying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.     Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal substantially on

the reasoning of the district court.*    Legare v. Rushton, No. CA-

99-289-2-24-AJ (D.S.C. Aug. 30, 2000).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order did not expressly    ad-
dress the magistrate judge’s order denying Legare’s motion      for
leave to proceed with discovery, we have reviewed the record    and
are convinced that the magistrate judge acted well within       his
discretion in denying the motion.


                                 2